                                       1   Kresta Nora Daly, SBN 199689
                                           BARTH DALY LLP
                                       2   2810 Fifth Street
                                           Davis, California 95618
                                       3   Telephone: (916) 440-8600
                                           Facsimile: (916) 440-9610
                                       4   Email: kdaly@barth-daly.com
                                       5   Attorneys for Defendant
                                           LEONARD CORREA
                                       6

                                       7

                                       8                                 IN THE UNITED STATES DISTRICT COURT

                                       9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

                                      10

                                      11   UNITED STATES OF AMERICA,                            Case No. 2:17-CR-00176-TLN
                                      12                    Plaintiff,
                                                                                                STIPULATION AND ORDER TO
                                      13            v.                                          CONTINUE STATUS CONFERENCE
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14   LEONARD CORREA,                                      Judge: Honorable Troy Nunley

                                      15                     Defendant.

                                      16

                                      17

                                      18            It is hereby stipulated and agreed to between the United States of America, by and through

                                      19   its counsel Assistant United States Attorney Cameron Desmond, and defendant, Leonard Correa,

                                      20   by and through his counsel, Kresta Nora Daly, that the status conference set for March 28, 2019

                                      21   be vacated. The parties request a new status conference for May 9, 2019.

                                      22            The defense requires additional time to conduct investigation and confer with experts.

                                      23   ///

                                      24   ///

                                      25   ///

                                      26   ///

                                      27   ///

                                      28   ///
                                           {00027479}
                                           STIPULATION AND [PROPOSED] ORDER               -1-                              [Case No. 2:17-CR-00176-TLN]
                                       1          The parties stipulate time should be excluded pursuant to Local Code T4 for preparation
                                       2   of counsel. The parties further stipulate this continuance is necessary in furtherance of justice and
                                       3   outweighs the interests of the defendant and the public for a speedy trial.
                                       4   Dated: February 13, 2019              Respectfully submitted,
                                       5                                         BARTH DALY LLP
                                       6
                                                                                 By       /s/ Kresta Nora Daly
                                       7                                                  KRESTA NORA DALY
                                                                                          Attorneys for LEONARD CORREA
                                       8

                                       9

                                      10   Dated: February 13, 2019              By       /s/ Kresta Nora Daly for
                                                                                          CAMERON DESMOND
                                      11                                                  Assistant United States Attorney
                                      12

                                      13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14                                                  ORDER
                                      15          GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:
                                      16   The status conference of March 28, 2019 is vacated. The status conference will be reset for May
                                      17   9, 2019, at 9:30 a.m. The Court finds excludable time through May 9, 2019 under Title 18,
                                      18   United States Code Section 3161(h)(7)(B)(iv) and Local Code T4 to allow for preparation of
                                      19   counsel. The Court finds that the interests of justice are best served by granting the request and
                                      20   outweighs the interests of the public and the defendant in a speedy trial. (18 U.S.C.
                                      21   § 3161(h)(7)(A), (h)(7)(B)(iv).)
                                      22          IT IS SO ORDERED.
                                      23   Dated: February 14, 2019
                                      24                                                         Troy L. Nunley
                                      25                                                         United States District Judge

                                      26

                                      27

                                      28

                                                 STIPULATION ORDER                  -2-                              [Case No. 2:17-CR-00176-TLN]
